       Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 1 of 8



 1   DAVID P. MASTAGNI (SBN 57721)
     GRANT A. WINTER (SBN 266329)
 2   BRETT D. BEYLER (SBN 238254)
     MASTAGNI HOLSTEDT, A.P.C.
 3   1912 I Street
     Sacramento, California 95811
 4   Telephone: (916) 446-4692
     Facsimile: (916) 447-4614
 5   Email: bbeyler@mastagni.com

 6   Attorneys for Plaintiffs Alan Strickland and Kelly Strickland

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10

11   Alan Strickland, an individual; and Kelly         Case No.: 4:20-cv-00981-YGR
     Strickland, an individual,
12
                    Plaintiffs,                        PLAINTIFFS’ NOTICE OF MOTION AND
13   vs.                                               MOTION TO DISCOVERY AND RELATED
                                                       DEADLINES
14   MASAI UJIRI, an individual; TORONTO
     RAPTORS, a business entity, MAPLE LEAF            Hearing Date:   March 2, 2021
15   SPORTS & ENTERTAINMENT, a business                Hearing Time:   2:00 p.m.
     entity; NATIONAL BASKETBALL                       Courtroom:      1
16   ASSOCIATION, INC.; and DOES 1 through             Judge:          Hon. Yvonne Gonzalez Rogers
     100, inclusive
17                                                     Action Filed: February 7, 2020
                    Defendants.
18

19          PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure (“FRCP”) 6

20   and 16, on March 2, 2021, or as soon thereafter as the Court will allow, in Courtroom 1 at 1301

21   Clay Street, in Oakland, at 2:00 p.m., Plaintiffs Alan and Kelly Strickland, will and hereby do

22   move for an order extending the discovery and related deadlines, and such additional relief as the

23   Court deems just. This motion is based on the good cause demonstrated in this Notice of Motion

24   and Motion, the Memorandum of Points and Authorities herein, and the accompanying Declaration

25   of Brett D. Beyler.

26                                      I.       INTRODUCTION

27          Plaintiffs filed this suit on February 7, 2020, alleging assault and battery, intentional

28   infliction of emotional distress, negligence, negligence per se, and loss of consortium. (See ECF
                                              -1-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
       Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 2 of 8



 1   No. 1). This motion is submitted in accordance with Local Rules 6, 7, 16 and 37. Plaintiffs’ move

 2   to extend the discovery deadline pursuant to FRCP 6(b), (c) and 16. FRCP 6(b)(1) empowers the

 3   Court to extend the discovery cut-off for “good cause.” See FRCP 6(b)(1)(A). The Court has

 4   “good cause” for the following reasons:

 5          Discovery only opened in May 2020. Since that time, Deputy Strickland has diligently

 6   pursued both party and non-party discovery in this matter.

 7          On January 20, 2021, the Court issued its order denying Deputy Strickland’s motion for

 8   dismissal. Before this order, Deputy Strickland did not know which counterclaims, if any, he

 9   would have to defend against. Now, from the date in which his answer is due, Deputy Strickland

10   will have less than a month to complete discovery and a little more than a month to obtain experts.

11          Defendants have caused, and continue to cause, ongoing discovery delays. These delays are

12   being addressed by appropriate, separate motion before the Court. These delays have nonetheless

13   impacted and made necessary this request for continuance.

14          Due to COVID-19, the parties have encountered numerous discovery delays. For example,

15   has prevented Mr. Ujiri from producing the responsive documents, including the credential on his

16   person at the time of the incident. As discussed in greater detail below, the credential is a critical

17   piece of evidence in this case.

18          Therefore, for all the reasons stated above, Deputy Strickland and Kelly Strickland request

19   a short extension on non-expert and expert discovery and related deadlines/cutoffs, for the good

20   cause demonstrated herein and in the supporting documents.
21                                     II.   STATEMENT OF FACTS

22          Deputy Alan and Kelly Strickland filed their complaint on February 7, 2020. (See ECF No.

23   2.) Defendants did not answer until April 2, 2020. (See ECF Nos. 18-19.) The first Case

24   Management Conference was held on May 11, 2020. (See ECF Nos. 29, 30.) The Court directed

25   the parties to complete an early private mediation by August 14, 2020. (See ECF No. 30.)

26          Following the Case Management Conference, on May 13, 2020, Deputy Strickland
27   promptly propounded discovery on all Defendants. (Declaration of Brett D. Beyler (“Beyler

28   Decl.”), ¶ 2.) Mr. Ujiri served his written responses – without producing the responsive documents
                                              -2-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
       Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 3 of 8



 1   – on June 22, 2020. (Beyler Decl. ¶ 4.) Mr. Ujiri delayed in producing any documents until July

 2   16, 2020. (Beyler Decl. ¶ 8.) Mr. Ujiri did not serve a verification with any of his responses.

 3   (Beyler Decl. ¶ 4.) The NBA produced its discovery responses on June 29, 2020, but did not serve

 4   any documents until August 4, 2020. (Beyler Decl. ¶ 5.) Since the parties had a private mediation

 5   scheduled, it was agreed that meet and confer efforts regarding defendants’ inadequate discovery

 6   responses would wait until after mediation, should the matter not settle at mediation. (Beyler Decl.

 7   ¶¶ 6-7; Exhibit 1, pp. 1-2.)

 8          On August 11, 2020, the parties mediated before Honorable (Ret.) Judge Vaughn Walker.

 9   On August 20, 2020, Deputy Strickland served subpoenas on Oakland Police Department

10   (“OPD”), Alameda County Sheriff’s Office (“ACSO”), and Anschutz Entertainment Group

11   (“AEG”). OPD and AEG did not respond to the subpoenas by the required production date of

12   September 7, 2020. (Beyler Decl. ¶ 9.) On October 7, 2020, Mr. Strickland sent meet and confer

13   letters to both OPD and AEG. (Ibid.) Neither OPD or AEG responded to Mr. Strickland’s meet and

14   confer attempt. (Ibid.) On November 13, 2020, Deputy Strickland filed motions to compel in the

15   Northern District and Central District. (See ECF No. 52.) The Court granted Deputy Strickland’s

16   motion and, shortly thereafter, OPD complied with the subpoena and produced all responsive

17   documents. (See ECF Nos. 63, 65.)

18          Meanwhile, after the mediation, Mr. Strickland resumed meeting and conferring with Mr.

19   Ujiri and the NBA concerning the inadequate discovery responses those parties served. (Beyler

20   Decl. ¶¶ 6-7; Exhibit 1, passim.) On November 25, 2020, the NBA served amended responses to
21   Deputy Strickland’s May 2020 discovery requests. On November 30, 2020, Mr. Ujiri, Raptors, and

22   MLSE served a one-page privilege log. (Beyler Decl. ¶ 18.) On December 2, 2020, they served

23   amended responses to some, but not all, of their inadequate responses. (Beyler Decl. ¶¶ 19-20.) At

24   long last, Mr. Ujiri’s served verifications for his responses. (Beyler Decl. ¶ 19.) Deputy Strickland

25   once more attempted to meet and confer with Mr. Ujiri, Raptors, and MLSE to explain that their

26   amended responses still did not cure the issues raised in the early meet and confer attempt. (Beyler
27   Decl. ¶ 23; Exhibit 2.) In response, Mr. Ujiri argued he cannot produce responsive documents,

28   such as his credential, because the Raptors’ facility in Toronto is closed due to COVID-19. (Beyler
                                              -3-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
       Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 4 of 8



 1   Decl. ¶ 24; Exhibit 3, p.2: “Mr. Ujiri is not intentionally withholding a copy of the credential he

 2   was wearing during Game 6 and at the time of the encounter. Rather, serious health risks posed by

 3   COVID-19 pandemic have hampered our good faith attempts to obtain the physical credential and

 4   photocopy it for production. For example, the Toronto Raptors’ practice arena and Mr. Ujiri’s

 5   offices in Toronto, Canada have been closed for months due to the pandemic...”)

 6          After extensive meeting and conferring, Deputy Strickland and Mr. Ujiri, Raptors, and

 7   MLSE will be filing a joint discovery dispute brief with the Court. (Beyler Decl. ¶ 31.) To this day

 8   – as of the filing of this motion – Mr. Ujiri and the Raptors have not produced Mr. Ujiri’s

 9   credential and claim they cannot access the building where the credential is left because it is closed

10   due to COVID-19. (Beyler Decl. ¶ 24; Exh. 3.)

11          On December 31, 2020, Deputy Strickland propounded additional discovery on the NBA,

12   Raptors, and MLS&E. Responses thereto are not yet due. On January 15, 2021, Deputy Strickland

13   noticed seven depositions of parties and non-party entities and individuals. (Beyler Decl. ¶ 31.)

14   These depositions are presently scheduled to start in late February 2021 and conclude in the second

15   week of March 2021. (Beyler Decl. ¶¶ 30-31.)

16          On August 18, 2020, less than a week after the parties early mediation, Mr. Ujiri filed a

17   motion for leave to file a counterclaim against Deputy Strickland. (See ECF No. 35.) The Court

18   granted this motion on September 15, 2020. (See ECF No. 42.) On October 5, 2020, Deputy

19   Strickland moved to dismiss Mr. Ujiri’s counterclaim. (See ECF No. 45.) The final supplemental

20   briefing on the matter was submitted on December 3, 2020. (See ECF Nos. 60 and 61.) On January
21   19, 2020, the Court denied Deputy Strickland’s motion to dismiss in its entirety. (See ECF No. 68.)

22   Now, Deputy Strickland must serve an answer to Mr. Ujiri’s counterclaim by February 9, 2021.

23   (Id.) This leaves only six weeks between Mr. Strickland’s answer and the current discovery cutoff.

24   (Beyler Decl. ¶¶ 30-31.)

25                                          III.    ARGUMENT

26          Rule 6(b) allows the Court, for good cause shown, “at any time in its discretion,” to extend
27   the time to complete discovery. Brew v. City of Emeryville, 138 F. Supp. 2d 1217, 1226 (N.D. Cal.

28   2001) (quoting FRCP 6(b)). Similarly, “Rule 16 provides that deadlines established in a case
                                              -4-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
       Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 5 of 8



 1   management order may “be modified [] for good cause[.]” Meneweather v. Powell, No. C 07-

 2   04204 SBA PR, 2012 WL 3670698, at *1 (N.D. Cal. Aug. 24, 2012) (quoting FRCP 16(b)(4)).

 3   “Good cause” exists when a deadline “cannot reasonably be met despite the diligence of the party

 4   seeking the extension.” Id. (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610

 5   (9th Cir. 1992)).

 6          A.      “Good Cause” Warrants A Continuance.

 7          “‘Good cause’ is a non-rigorous standard that has been construed broadly across procedural

 8   and statutory contexts.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010);

 9   see Tennison v. Henry, 203 F.R.D. 435, 439 (N.D. Cal. 2001). “Rule 16(b)’ s ‘good cause’

10   standard primarily considers the diligence of the party seeking the amendment.” Johnson, supra,

11   975 F.2d at 609. A discovery extension may be appropriate where, as here, (1) discovery remains

12   outstanding; (2) the timing for completion of the discovery is uncertain; and (3) no prejudice to

13   Defendants exists other than the delay itself. See Vietnam Veterans of Am. v. C.I.A., No. 09-CV-

14   0037 CW JSC, 2011 WL 6056406, at *1 (N.D. Cal. Oct. 31, 2011).

15          Although this action was filed in February 2020, discovery was not able commence until

16   after the Rule 26(f) conference, which occurred in May 2020. On May 13, 2020, Deputy Strickland

17   promptly served his initial sets of discovery requests. (Beyler Decl. ¶ 2; see also ECF No. 30, the

18   Court’s May 11, 2020 CMC Order.) After requesting and receiving extensions, Defendants served

19   their document production on July 16, 2020. (Beyler Decl. ¶¶ 2-7.) Following Plaintiffs’ multiple

20   requests in September of 2020, the parties met and conferred regarding discovery disputes in
21   October, 2020. (Beyler Decl. ¶¶ 7, 10-12; Exhibit 1.) Defendants delayed serving supplemental

22   responses until December 1, 2020. (Beyler Decl. ¶¶ 13-15, 18; Exhibit 1, pp. 3-9.) Defendants’

23   responses remain legally inadequate and have ignored Plaintiffs further requests for responsive

24   material. (Beyler Decl. ¶¶ 22-24; Exhibits 1-4.) Here, Plaintiffs have demonstrated diligence at

25   every step of the discovery process, showing that good cause for extension of the discovery

26   deadline exists. (Beyler Decl. ¶¶ 1-31; Exhibits 1-4.) Plaintiffs have repeatedly been forced to
27   subpoena and compel relevant information, further demonstrating diligence. (See ECF Nos. 54,

28   55, and 63; Beyler Decl. ¶¶ 16-17, 27; Exhibit 2.) However, despite Plaintiffs’ diligence, multiple
                                              -5-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
           Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 6 of 8



 1   delays have ensured Plaintiffs will be unable to reasonably meet the current discovery deadlines.

 2   (Beyler Decl. ¶¶ 3-31.)

 3            Additionally, prior to the Court’s January 20, 2021 ruling on the motion to dismiss, Deputy

 4   Strickland did not know which counterclaims he would have to defend against, giving him less

 5   than a month to complete discovery, and little more than a month to obtain experts. (See ECF No.

 6   68.) Failing an extension of the discovery deadline, Deputy Strickland will be prejudiced by

 7   inability to prepare an adequate defense to Defendant Ujiri’s counterclaims. See CSPC Dophen

 8   Corp. v. Zhixiang Hu, No. 2-17-CV-1895-MCE-DB-PS, 2019 WL 5960137, at *7 (E.D. Cal. Nov.

 9   13, 2019) (re-opening closed discovery upon finding the need to defend against counterclaims

10   established “good cause” for extension of the discovery deadline).

11            Accordingly, good cause warrants an extension. See, e.g., Meneweather, 2012 WL

12   3670698, at *1; Atkins v. Mabus, 654 Fed. Appx. 878, 879 (9th Cir. 2016) (reversing and

13   remanding a denial of discovery deadline extension where “no evidence indicat[ed] that counsel

14   acted in bad faith” or that “an extension would have prejudiced the [nonmovant].”

15            B.     Both Parties are Burdened by COVID-19 Complications, Reflecting
16                   Extraordinary or Extenuating Circumstances.

17            Regarding the extension of deadlines, “extraordinary circumstances” also may constitute
18   “good cause.” Johnson, supra, 975 F.2d at 609. Indeed, “‘[g]ood cause’ is shown even when

19   there are merely ‘extenuating circumstances.’” Id. (internal citation omitted). In Ahanchian,
     supra, the Ninth Circuit held that the District Court abused its discretion where it denied a timely
20
     motion for extension because nothing suggested the movant “was acting in bad faith or
21
     misrepresenting his reasons for asking for the extension.” 624 F.3d at 1260. An extension of
22   discovery here neither unfairly prejudices Defendants nor imposes undue burden or expense on
23   any party, as they have also experienced pandemic-related challenges. (Beyler Decl. ¶ 24; Exhibit

24   3.)

25            The unprecedented, novel, global COVID-19 pandemic is indisputably an “extraordinary

26   circumstance[]”.    Johnson, 975 F.2d at 609.       Both parties agree COVID-19 complications

27   interfered with discovery efforts in this matter. (Beyler Decl. ¶¶ 22-26; Exhibits 2-4.). For

28   example, there is disputed fact in this matter regards the sufficiency of Defendant Ujiri’s
                                              -6-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
       Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 7 of 8



 1   credentials at the time of the incident. The actual credential itself is also a necessary piece of

 2   evidence because Mr. Ujiri asserts, he was showing, or trying to show, it to Deputy Strickland at

 3   the time of the incident. The actual credential itself must be inspected to determine whether it was

 4   visible to Deputy Strickland to perceive, process, and react to what the credential was and read it

 5   while reacting to Mr. Ujiri’s presence. Despite admitting they are unable to retrieve Ujiri’s

 6   credentials because of COVID-19 complications, Defendants nonetheless inexplicably oppose

 7   extension. (Beyler Decl. ¶¶ 23-26; Exhibits 2-4.).

 8          Deputy Strickland has set Raptor’s PMK deposition in March, and seeks to have that PMK

 9   search for and produce a variety of relevant records, presumably stored at the Raptor’s facility in

10   Toronto. Such extraordinary circumstances demonstrate good cause, warranting an extension.

11          Also, Defendants have produced no communications relating to the incident giving rise to

12   this litigation. No emails. No letters. No voicemails. No memos. No texts. Nothing. It thus is

13   anticipated that even more time will be required to address the lack of production.

14          For the reasons stated above, Deputy Strickland requests the current pre-trial schedule be

15   amended as follows: (1) Non-expert discovery continued until September 2, 2021; (2) Expert

16   disclosure continued until September 9, 2021; (3) Rebuttal expert continued until September 16,

17   2021; (4) Expert discovery cutoff continued until October 15, 2021; (5) Dispositive motion

18   deadline continued until November 12, 2021, with filing cutoff continued until October 29, 2021.

19   All other dates to remain unchanged. (Beyler Decl. ¶¶ 29-30, 33-34.)

20                                        IV.     CONCLUSION
21          Plaintiffs need more time for discovery despite acting diligently, reasonably, and in good

22   faith. The requested extension would cause no prejudice. Good cause and the interests of justice

23   thus warrant an extension.

24   Respectfully submitted:

25   Dated: January 22, 2021                      MASTAGNI HOLSTEDT, A.P.C.

26
27                                                By:      /s/ BRETT D. BEYLER
                                                        Attorney for Plaintiffs
28
                                              -7-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXTEND DISCOVERY AND RELATED DEADLINES
     Case No.: 4:20-cv-00981-YGR
          Case 4:20-cv-00981-YGR Document 69 Filed 01/22/21 Page 8 of 8



 1                                 PROOF OF SERVICE (C.C.P.§1013a)

 2    SHORT TITLE OF CASE:          Strickland a Ujiri, et al.
      COURT NAME:                   iISDC-Northern District
 3    CASE No.:                     4:20-CV-00981-YGR
 4
              I am a citizen of the United States and a resident of the County of Sacramento. I am over
 5 ~ the age of 18 years and am not a party to the within action. My business address is 1912 I Street,
      Sacramento, CA 95811.
 6 I,
              On the date set forth below, I served the below-described document(s), on the parties
 7    listed herein, at the addresses set forth below, by serving a true copy, or original as required by
      law, of each by the following means of service:
 8
      ✓       BY ELECTRONIC SERVICE:
 9            Based on a court order or an agreement of the parties to accept electronic service, I caused
              a .pdf version of the below-described documents to be sent to the persons at the electronic
10            service addresses as set forth below.
11    NAME/DESCRIPTION OF DOCUMENTS) SERVED:
       PLAINTIFFS' NOTICE OF MOTION AND MOTION TO PRE-TRIAL
12
       SCHEDULING ORDER DEADLINES
13    ADDRESSES OF SERVICE:
14     Joseph W. Cotchett                                 Attorneys for Defendants Masai Ujiri,
       Emanuel B. Townsend                                Toronto Raptors and Maple Leaf Sports &
15     Tamarah Prevost                                    Entertainment
       Cotchett, Pitre &McCarthy, LLP
16     840 Malcolm Road, Ste. 200
       Burlingame, CA 94010
17     T: (650) 697-6000/F: (650) 697-0577
       Email: icotchett(a~Lcpmlegal. com
18            etownsend~a,cpmle ag 1. com
             ~revost(c,~>>,cpmlegal. com
19
        Mark R. Conrad                                    Attorneys for Defendant National Basketball
20      Courtney C. Aasen                                 Association
        Conrad & Metlitzky LLP
21      Four Embarcadero Center, Ste. 1400
        San Francisco, CA 94111
22      T: (415) 343-7100/F: (415) 343-7101
        Email: mconradnc~i,conradmetlitzky.com
23            caasen conradmetlitz . com

24
              I declare under penalty of perjury, under the laws of the State of California, that the
25
      foregoing is true and correct and was executed on January 22, 2021 at Sacramento, California.
26

27
                                                    /s/ SONIA SANTOS
28                                                  Sonia Santos


      PROOF                                                                                      1 Page
